IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN RE: TMC LEGACY TRUST                     : No. 129 WAL 2022
                                            :
                                            :
PETITION OF: LOUIS M. CERTO, M.D.           : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 11th day of October, 2022, the Petition for Allowance of Appeal is

DENIED.